DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,234,518 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: It appears that the Applicant intends to claim the cleat connector only, and not the cabinet. However, the recitation “that corresponds to an opening in a back of a cabinet” positively recites the cabinet. In line 3, the recitation “corresponds to” should be “is configured to be received in”.   
Claim 11 is objected to because of the following informalities: In line 1, the recitation “each cleat” should be “each said cleat”. 
Claim 16 is objected to because of the following informalities: In line 1, the recitation “each cleat” should be “each said cleat”. 
Claim 17 is objected to because of the following informalities: In line 1, the recitation “each cleat” should be “each said cleat”. 
Claim 18 is objected to because of the following informalities: In line 1, the recitation “each cleat” should be “each said cleat”. 
Claim 19 is objected to because of the following informalities: In line 4, the recitation “each cleat” should be “each said cleat”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 10: Applicant’s specification at [0036]-[0038] and Figs. 9-11B disclose the cleat connectors 100 in the first side 620 and second side 630 of the cabinet 600, at the back 610 of the cabinet 600. A back panel 640 is inset from the back 610 of the cabinet 600. The cleat connectors 100 are concealed by the back panel 640, but are installed in the first side 620 and the second side 630.
As written, claim 10 defines the cleat connectors installed in openings in the back panel. However, the cleat connectors 100 are not disclosed as being installed in the back panel 640. This raises the issue of new matter.
With respect to claims 11-18: The claims are rejected under 35 U.S.C. § 112(a) via dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 11: The recitation “the back” lacks antecedent basis.
With respect to claim 12: The recitation “the back” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2833821 A1 (Parisot) in view of EP 1352593 A1 (Brinkmann).
With respect to claim 1: Parisot discloses a cleat connector (insert 8) comprising: a body having a perimeter and a shape that corresponds to an opening (notch 7) in a back of a cabinet (the back of side wall 1 of the cabinet), and a slot (opening 88) extending from the perimeter partially into the body, the slot is configured to receive a mounting structure (rail 6).
Parisot does not disclose “a substantially cylindrical body having a perimeter and a diameter” as claimed.
Parisot [0001]-[0010] disclose that without the use of the insert 8, prior art attachments suffered from being unstable, risk of detachment of the cabinet from the wall, poor distribution of load/forces, and preclude making the cabinet from chipboard. The insert 8 allows the cabinet to be made of chipboard, ensures the cabinet remains attached to the rail 6, and remains stable (stationary) when mounted. The insert 8 is an injected molded part that is pushed into the notch 7 ([0012]). 
Brinkmann discloses suspension devices 3 that mount a cabinet wall unit 1 to a wall 2 using a support rail 4. The suspension devices 3 serve the same or similar purpose as Parisot’s inserts 8. 
Brinkmann’s suspensions devices 3 each include a housing 7 that is mounted in a correspondingly-shaped recess 6 formed in the side wall 5 of the cabinet wall unit 1 (Figs. 2 and 4). The recess 6 may take various shapes (Figs. 3a-3d), and the shape of the housing 7 will be identical to the shape to the recess 6 ([0030]). 
In many of the figures, the recess 6 comprises areas of two overlapping circles. Brinkmann [0032]-[0033] teaches that this is because the diameters of such overlapping circles correspond to the diameter of hinge pots that are customary in the furniture industry. By making the diameter of the overlapping circles the same as the diameter of the customary hinge pots, the existing drills used for machining hinge pot recesses can be used to form the recess 6 in the side walls 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of Parisot’s inserts 8 to be circular and have the same diameter as the overlapping circles of Brinkmann’s recess 6, in order to mount the inserts 8 in recesses formed by the existing drills used for machining hinge pot recesses.  
In the combination, it is obvious to modify the shape of Parisot’s notch 7 to be circular and have the same diameter as the inserts 8, by using the existing machine pot drills to form the notch 7. 
Such a modification is obvious because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
The modification is desirable in order to increase the potential applications of Parisot’s inserts 8. Further, such a modification desirably expedites manufacture of the cabinet by reusing the drill that forms hinge pot recesses to form the recesses that receive the inserts 8. 
As modified, the inserts 8 have “a substantially cylindrical body” and “a diameter” as claimed.
With respect to claim 10: Parisot’s cabinet includes two side walls 1. Accordingly, the combination/modification used to reject claim 1 makes obvious “a first cleat connector” and “a second cleat connector” as claimed. 
Parisot does not disclose the claimed “back panel”. However, see Brinkmann Fig. 5. Brinkmann’s cabinet includes a rear wall 21 with a notch 210 for the suspension fitting 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a rear wall like Brinkmann’s wall 21 to Parisot’s cabinet, in order to keep items from falling off the back of the shelves and/or make the cabinet assembly more rigid and strong. 
Such a modification is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
As modified, the rear wall added to Parisot’s cabinet meets the claimed “back panel”. The claimed “first opening” and “second opening” are made obvious by the rear wall 21 having two notches 210, so as to accommodate the fittings 8 mounted in Parisot’s two opposing side walls 1. 
With respect to claims 2 and 11: The dictionary defines “flange” as “a rib or rim for strength, for guiding, or for attachment for another object”. See Parisot Figs. 5-6. Parts 84 and 85 comprise “a flange” as claimed. Regarding “extending along the back” as recited in claim 11, see Brinkmann Fig. 5. With Parisot’s insert 8, as modified, installed where Brinkmann shows the suspension device 3, the parts 84 and 85 of the insert 8 extend along the notch 210 of the rear wall 21 (the claimed “back”). 
With respect to claims 3 and 12: See Parisot Figs. 5 and 8. Parisot [0012] discloses the front ends 86 and 87 of the branches 81 and 82 are preferably cut at an angle α with respect to the extension direction of the branches 81 and 82. This angle α aligns the ends 86 and 87 with the rear side 101 of the wall 1.
See Brinkmann Figs. 2-5. The front of the recess 6 is flattened or cut off, so as to not form a complete circle. The front of the housing 7 of the suspension device 3 forms an identical shape (Brinkmann [0030]).  
When modifying Parisot’s inserts 8 to have a shape corresponding to the existing drills used for machining hinge pots, it is obvious to maintain the flat front ends 86 and 87 disclosed by Parisot. One would be motivated to maintain the shape of the flat front ends 86 and 87 to keep the alignment with the rear side 101 of the wall 1. The flat front ends of Brinkmann’s housing 7 and recess 6 provide evidence that it is obvious to maintain the flat front ends 86 and 87 of Parisot’s inserts 8. The front ends 86 and 87 comprise “a flat portion” as claimed.  
With respect to claims 4 and 13: See Parisot Figs. 5-6. Parts 84 and 85 comprise “ridges” as claimed.
Additionally, see Brinkmann Figs. 2, 4, and 7. Brinkmann [0035]-[0036] disclose the housing 7 includes barbed profiles 26 in its edge region, which provides further stabilization to the form-fitting manner of the recess 6 and the housing 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parisot’s fittings 8 with Parisot’s barbed profiles 26, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification to provide further stabilization to the mounting of the fittings 8 in the side walls 1. 
With respect to claims 5 and 14: Brinkmann [0032] states that the diameters of the circular areas of the recess 6 correspond to the diameter of hinge pots that are customary in the furniture industry, but does not provide a measurement for said diameter. Based on Brinkmann’s disclosure, one would set the diameter of Parisot’s fittings 8 to be equal to the diameter of the hinge pots that are customary in the furniture industry. The Office Action dated 17 March 2021 stated:  
The claimed “approximately 20 mm” equals a little more than 0.75 inches (20 mm = 0.7874 in). OFFICIAL NOTICE is taken that it is known in the furniture industry for hinge pots to have a diameter of approximately 20 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fittings 8 have a diameter of approximately 20 mm, when using a customary hinge pot of the same size. 
If the hinge pot does not have a diameter of approximately 20 mm, it has been held that the mere change in size of a component is within the level of ordinary skill in the art. Ergo, one of ordinary skill in the art would find obvious changing the diameter of the hinge pot and the fittings 8 to be approximately 20 mm as an obvious variation of the structure of the combination of the prior art.

The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claims 6 and 15: See Parisot Fig. 5. Parisot does not provide a specific length dimension for the opening 88. The opening 88 receives the branch 62 of the rail 6 that is attached to the wall 5. The claimed 15.87 mm equals 0.6248 inches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the opening 88 have a length of approximately 15.87 mm, because it has been held that a mere change in size of a component involves only routine skill in the art. 
It is obvious for there to be differently sized rails 6, based on the application. A bigger or heaver cabinet would require a bigger rail. It is obvious to have the claimed “approximately 15.87 mm” for the length of the opening 88 when the size of the rail 6 is varied according to the application. 
With respect to claims 7 and 16: See Parisot Figs. 5-6. Parts 84 and 85 comprise “an edge” as claimed. 
With respect to claims 8 and 17: See Brinkmann Figs. 4-5. The housing 7 of the suspension device 3 includes projecting lugs 27 which engage in a groove 28 formed in the side wall 5. Brinkmann [0036]-[0038] disclose such lugs 27 engaging the groove 28 ensures a highly resilient form fit of the suspension device 3 in the side wall 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parisot’s fittings 8 with Brinkmann’s lugs 27, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because the lugs 27, as applied to Parisot’s fittings 8, ensures a highly resilient form fit of the fittings 8 in the side walls 1. The upper and lower lugs 27, as applied on the fittings 8, are each interpreted as “an alignment pin” as claimed. 
With respect to claims 9 and 18: See Brinkmann Figs. 3a and 4. The shape of the recesses 6 in those figures makes obvious forming Parisot’s fittings 8 to fit into recesses 6 that were previously formed to fit Brinkmann’s suspension devices 3. This enables Parisot’s fittings 8 to be applied to Brinkmann’s cabinet without any further modification of Brinkmann’s invention. Brinkmann’s devices 3 can be uninstalled, and then Parisot’s fittings 8 can be installed in the vacated recesses 6. 
Such a configuration makes obvious having two cylindrical bodies as claimed. The portion of the fitting 8 that fits into the rear cylindrical portion of the recess 6 is the claimed “second partial cylindrical body”.
With respect to claim 19: Using the same combination of prior art as in the rejections above, Parisot in view of Brinkmann makes obvious a method of installing a cabinet (“cabinet” @ Parisot [0011]) comprising: receiving the cabinet (Parisot [0011]-[0012]), the cabinet including a first cleat connector (a first of Parisot’s fittings 8) installed in a first opening (Parisot’s notch 7, but shaped like Brinkmann’s recesses 6) in a back of the cabinet and a second cleat connector (a second of Parisot’s fittings 8) installed in a second opening in the back of the cabinet (the first opening is in a first side wall 1, the second opening is in the opposed second side wall 1), each cleat connector includes a substantially cylindrical body having a perimeter (by being formed to correspond to the diameter of hinge pots that are customary in the furniture industry), and a slot (Parisot’s opening 88) extending from the perimeter into the body;-12- 6280014-1KAT2-PT017.1installing a rail (Parisot’s rail 6) having a first flange (Parisot’s branch 61) and a second flange (Parisot’s branch 62) by attaching the first flange to a wall (Parisot’s wall 5, using the screws 9 in the bores 63) with the second flange extending away from the wall at an angle (e.g., angle α Parisot Fig. 3); and sliding the second flange of the rail into the slot of the first cleat connector and the second cleat connector (Parisot Figs. 1-9 and [0006]-[0012]).
With respect to claim 20: See Parisot [0011] for the angle α being 45°.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637